COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 BILL GRANT,                                                    No. 08-13-00087-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         County Criminal Court No. 4
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             Appellee.                          (TC# 20100C08307)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.2(a). As required by that rule, the motion to dismiss is signed by Appellant and

his attorney. Further, the Clerk of this Court has forwarded a duplicate copy of the motion to the

clerk of the trial court. Because Appellant has established compliance with the requirements of

Rule 42.2(2), we grant the motion and dismiss the appeal.



August 28, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)